    Case 4:19-cv-00412-ALM Document 105 Filed 02/08/21 Page 1 of 1 PageID #: 1922




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     CONSTANCE SWANSTON, WOMEN’S                  §
     ELEVATED SOBER LIVING LLC, and               §
     SHANNON JONES,                               §     Civil Action No. 4:19-cv-412
                                                  §     Judge Mazzant
          Plaintiffs,                             §
                                                  §
     v.                                           §
                                                  §
     CITY OF PLANO, TEXAS,                        §
                                                  §
          Defendant.

                                              ORDER

             Pending before the Court is Defendants’ Unopposed Motion to Appear by

    Contemporaneous Transmission (Dkt. #103). Having considered the Motion, the Court finds it

    should be GRANTED.

.            It is hereby ORDERED that Ms. Michelle D’Andrea may appear remotely. As she may

    appear in the live proceedings by telephone, Ms. D’Andrea may call the Conference Number at to

    listen in: 888-363-4749; Access Code: 1588844, followed by #.

             IT IS SO ORDERED.
               SIGNED this 8th day of February, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
